                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        FLEXTRONICS INTERNATIONAL USA,
                                   8    INC.,                                              Case No. 5:19-cv-00078-EJD

                                   9                   Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART DEFENDANTS’
                                  10            v.                                         ADMINISTRATIVE MOTION TO SEAL
                                                                                           PARTS OF PLAINTIFF’S THIRD
                                  11    MURATA MANUFACTURING CO., LTD.,                    AMENDED COMPLAINT
                                        et al.,
                                  12                                                       Re: Dkt. No. 91
Northern District of California




                                                       Defendants.
 United States District Court




                                  13
                                              This order addresses Plaintiff’s administrative motion to file portions of its second
                                  14
                                       amended complaint under seal. Dkt. 68. For the reasons discussed herein, the Court GRANTS
                                  15
                                       the motion in part DENIES it in part.
                                  16
                                              Courts recognize that the public has “a general right to inspect and copy public records and
                                  17
                                       documents, including judicial records and documents.” Whitewater W. Indus., Ltd. v. Pac. Surf
                                  18
                                       Designs, Inc., 2019 WL 1590470, at *1 (S.D. Cal. Apr. 12, 2019) (quoting Nixon v. Warner
                                  19
                                       Communications, Inc., 435 U.S. 589, 597 (1978)). “When considering a sealing request, ‘a strong
                                  20
                                       presumption in favor of access is the starting point.’” Space Data Corp. v. Alphabet Inc., 2019
                                  21
                                       WL 2305278, at *1 (N.D. Cal. May 30, 2019) (quoting Kamakana v. City & Cty. of Honolulu, 447
                                  22
                                       F.3d 1172, 1178 (9th Cir. 2006)). The right to access, however, is not absolute. Whitewater W.
                                  23
                                       Indus., 2019 WL 1590470, at *1 (quoting Nixon, 434 U.S. at 598). A court may grant a party’s
                                  24
                                       motion to seal judicial records that are “more than tangentially related to the underlying cause of
                                  25
                                       action,” if the moving party presents “compelling reasons” for maintaining confidentiality that
                                  26   outweigh the presumption in favor of disclosure. Space Data, 2019 WL 2305278, at *1 (citing
                                  27   Case No.: 5:19-cv-00078-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                                  28   ADMINISTRATIVE MOTION TO SEAL PARTS OF PLAINTIFF’S THIRD AMENDED
                                       COMPLAINT
                                                                                       1
                                   1   Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016)). To make this

                                   2   showing, the moving party must provide “specific factual findings that outweigh the general

                                   3   history of access and the public policies favoring disclosure.” Opperman v. Path, Inc., 2017 WL

                                   4   1036652, at *1 (N.D. Cal. Mar. 17, 2017). Courts applying the compelling reasons standard have

                                   5   upheld the sealing of trade secrets, marketing strategies, product development plans, detailed

                                   6   product-specific financial information, customer information, internal reports and other such

                                   7   materials that could harm a party’s competitive standing. See, e.g., In re Elec. Arts, Inc., 298 F.

                                   8   App’x 568, 569 (9th Cir. 2008); Opperman, 2017 WL 1036652; Lucas v. Breg, Inc., 2016 WL

                                   9   5464549, at *1 (S.D. Cal. Sept. 28, 2016); Rodman v. Safeway Inc., 2015 WL 13673842 (N.D.
                                       Cal. Aug. 4, 2015).
                                  10
                                              However, courts should exercise caution not to allow these exceptions to swallow the
                                  11
                                       strong presumption in favor of disclosure. “The mere fact that the production of records may lead
                                  12
Northern District of California
 United States District Court




                                       to a litigant’s embarrassment, incrimination, or exposure to further litigation will not, without
                                  13
                                       more, compel the court to seal its records.” Kamakana, 447 F.3d at 1179. “Broad allegations of
                                  14
                                       harm, unsubstantiated by specific examples of articulated reasoning” will not carry the compelling
                                  15
                                       standards burden. Space Data, 2019 WL 2305278, at *1 (quoting Beckman Indus., Inc. v. Int’l
                                  16
                                       Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992)). Mere designation of a document as confidential
                                  17
                                       under a protective order is not sufficient to establish that said document, or portions thereof, are
                                  18
                                       sealable. N.D. Cal. Civ. L.R. 79- 5(d)(1)(A).
                                  19
                                              Here, there is no objection to Plaintiff’s motion to seal. The designating party is
                                  20
                                       Defendant. While Defendant filed a declaration supporting its motion to seal, the Court finds parts
                                  21
                                       of the sealing motion unsupported. See Space Data, 2019 WL 2305278, at *1 (noting that broad
                                  22
                                       allegations of harm are insufficient to meet the compelling interest standard).
                                  23

                                  24

                                  25

                                  26

                                  27   Case No.: 5:19-cv-00078-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                                  28   ADMINISTRATIVE MOTION TO SEAL PARTS OF PLAINTIFF’S THIRD AMENDED
                                       COMPLAINT
                                                                         2
                                   1     Paragraph
                                        Sought to be                                           Ruling
                                   2       Sealed
                                   3   ¶¶ 235, 239,        GRANTED. This material relates to confidential customer identities and/or
                                       240–44, 246–        customers’ trade secrets. According to Defendants, disclosure of this
                                   4   47, 249–50,         information would violate nondisclosure agreements and would disadvantage it
                                       252, 255–57,        in future negotiations with current and potential customers. See Johnstech Int’l
                                   5   260, 264–65,        Corp. v. JF Microtechnology SDN BHD, 2016 WL 4091388, at *4 (N.D. Cal.
                                   6   268, 270            Aug. 2, 2016).
                                       ¶ 259               GRANTED IN PART/DENIED IN PART. The phrase “Joint unlawful
                                   7                       activity by TDK, Taiyo Yuden, and Murata” may not be sealed. Likewise, the
                                                           phrase “By January of 2013, Murata, Taiyo Yuden, and TDK were supplying”
                                   8                       may not be sealed. This material relates to the Plaintiff’s general allegations
                                                           against the Defendants. See In re Apple Inc. Device Performance Litig., 2019
                                   9
                                                           WL 1767158, at *2 (N.D. Cal. Apr. 22, 2019). The Court reminds Defendants
                                  10                       that embarrassment and/or incrimination do not present cause to seal.
                                                           Kamakana, 447 F.3d at 1179. The remainder of the information sought to be
                                  11                       sealed (customer names/products) may be sealed.

                                  12          For the foregoing reasons, the Court DENIES in part and GRANTS in part the sealing
Northern District of California
 United States District Court




                                  13   motion at ECF 91.

                                  14          IT IS SO ORDERED.

                                  15   Dated: January 21, 2020

                                  16                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  17                                                    United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Case No.: 5:19-cv-00078-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                                  28   ADMINISTRATIVE MOTION TO SEAL PARTS OF PLAINTIFF’S THIRD AMENDED
                                       COMPLAINT
                                                                         3
